           Case 2:16-cr-00094-wks Document 531 Filed 12/27/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


 UNITED STATES OF AMERICA

         v.                                             No. 2:16-CR-94

 BRIAN FOLKS


                            OPPOSITION OF THE UNITED STATES
                            TO PRO SE MOTION TO RECONSIDER

         The United States opposes the “Defendant’s Pro Se Motion for Reconsideration” (Doc #

528), filed December 18, 2019. The government opposes pro se filings from this extraordinarily

well represented defendant for the reasons set forth in Doc # 517. In addition, the pro se motion

is filed out of time. However, assuming that the Court will consider the filing, the government

submits this response.

         On May 9, 2019, a jury found Folks guilty of human trafficking and drug trafficking

offenses. On July 29, 2019, he filed a post-trial motion for acquittal (Doc # 485), opposed by the

government in Doc # 500. On October 7, 2019, Folks filed a pro se brief supplementing the

arguments raised by counsel (Docs ## 516, 516.1 and 516.2), opposed by the government in Doc

# 517.

         On November 4, 2019, the Court denied the post-trial motion in a 54-page opinion and

order. Doc # 520 (the “Opinion and Order”). The Opinion and Order carefully reviews trial

evidence and the law. Rejecting challenges to five of the six human trafficking convictions, the

Court found “ample” and “plentiful testimonial evidence” as to Katelynn (Count 10, pp. 36-39);

“significant evidence” of “coercive behavior” as to Keisha (Count 12, p. 40); “plentiful

testimonial evidence supporting” guilt as to Danielle (Count 13, p. 42); “considerable support for

                                                1
          Case 2:16-cr-00094-wks Document 531 Filed 12/27/19 Page 2 of 4




the jury’s finding” as to Ayla (Count 14, p. 43); and “ample evidence” as to Hannah (Count 15,

pp. 44-49).

        As to each of the adult human trafficking victims, the Court cited multiple instances of

coercive conduct by Folks, including physical assaults and threats (Katelynn); “a variety of

sexually abusive behavior” (Keisha); sexual assaults and “clear threats of violence [and] use of

force” (Danielle); and physical assaults along with “sexual abuse tactics” as to Ayla. In response

to post-trial attacks by Folks on the credibility of witnesses, the Court repeatedly pointed out that

credibility was determined by the jury, not the Court. Opinion and Order, p. 39 (as to Katelynn:

“A Rule 29 motion does not allow the Court latitude to question credibility or assign weight to

the evidence by substituting its judgment for that of the jury”); pp. 42-43 (as to Danielle: same);

p. 44 (as to Ayla: “it is up to the jury, not the Court, to determine whether or not a witness is

credible”); and pp. 50-51 (responding generally to credibility protestations: “the Jury has sole

discretion over determinations of witness credibility”). The Court also observed that counsel

“cross-examined all witnesses” and that Folks “had a fair opportunity to rebut new adversarial

testimony.” P. 53.

        A motion to reconsider should advance an “intervening change of controlling law, [the]

availability of new evidence, or . . . [a] need to correct a clear error or prevent manifest

injustice.” Virgin Atlantic Airways, Ltd. v. Nat'l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir.

1992) (internal quotation marks omitted). “[W]here litigants have once battled for the court’s

decision, they should neither be required, nor without good reason permitted, to battle for it

again.” Zdanok v. Glidden Co., Durkee Famous Foods Div., 327 F.2d 944, 953 (2d Cir. 1964)

(Friendly, J.) (also citing “the desire to save judicial time”).




                                                   2
          Case 2:16-cr-00094-wks Document 531 Filed 12/27/19 Page 3 of 4




       The instant pro se motion persists in arguing witness credibility and weight of the

evidence issues. Folks cites no change in the law, new evidence, or manifest injustice warranting

reconsideration of the Court’s Opinion and Order.

       Folks urges (again) that Katelynn and Danielle testified falsely; that there was no

evidence of coercion as to Keisha and Ayla; that “there was no way possible for him to

determine Hannah’s age” (Motion at 22); that some witnesses gave perjured testimony; and that

the government failed to disclose witness statements. These issues were addressed during trial

and in the Opinion and Order; they present no basis for reconsideration. Folks also contends that

evidence in his personal computer, “which has been in the Government’s possession throughout

the duration of this case,” would prove that his human trafficking victims testified falsely.

Motion at 29. Yet Folks, through counsel and defense digital forensics expert Anthony Martino,

had access to and examined the contents of the computer, and Mr. Martino testified about it at

trial. Folks also characterizes testimony about his assaults on human trafficking victims as

prejudicial “uncharged crimes.” Yet the Court determined that the assaults (contemporaneous

with the charged trafficking) contributed to the “coercion” element of adult trafficking. In any

event, Folks’s contention could have been raised during trial or in the post-trial motion – it is not

a basis for reconsideration of the Opinion and Order.

         Folks forthrightly denies criminality in his treatment of the young women prostituting

 for him. He did nothing wrong: the women accepted payment from him in heroin, and thus

 “agreed to” his conduct. Keisha “was paid to perform”; nothing was “forced upon her”

 because she “agreed to” everything. Motion at 6-7. Keisha’s receipt of heroin thus justified

 the “variety of sexually abusive behavior” Folks visited upon her. As to Ayla, Folks simply

 gave her “options to make money in order to support her growing habit.” Id. at 16. Folks



                                                  3
        Case 2:16-cr-00094-wks Document 531 Filed 12/27/19 Page 4 of 4




incredulously asks how his treatment of Ayla could be “considered coercive or forceful.” Id.

As with Keisha, Ayla entered into an agreement with him “of her own free will,” not unlike a

“standard landlord/tenant agreement.” Id. at 17. As a surprising example of this free, arms-

length exchange, Folks advances the “Walnut Challenge”: “everyone who participated was

paid to do so. There was no coercion whatsoever.” Id. Similarly, requiring Ayla, sick from

heroin withdrawal, to service him sexually in exchange for a fix, was “a clear indication of a

bartering situation between” them. Id. at 18. Like Keisha, Ayla was “free to go off and do

whatever she wanted to do on her own.” Id. at 19 (adding, “the fact that she was homeless was

not of the Defendant’s doing, so [he] shouldn’t be left to bear that burden”).

       Folks’s remarkable inability to grasp the Jury’s verdict, the Court’s opinion and order,

and the evidence, reflects only his self-centered refusal to accept responsibility. He advances

no basis for reconsideration of the Opinion and Order.

      Dated at Burlington, in the District of Vermont, December 27, 2019.

                                                            Respectfully submitted,

                                                            UNITED STATES OF AMERICA

                                                            CHRISTINA E. NOLAN
                                                            United States Attorney


                                                    By:     /s/ William Darrow
                                                            WILLIAM B. DARROW
                                                            Assistant U.S. Attorney
                                                            P.O. Box 570
                                                            Burlington, VT 05402-0570
                                                            (802) 951-6725
                                                            Bill.Darrow@usdoj.gov




                                                4
